Landon, J.
We see no occasion to interfere with the order of the special term, so far as it requires the plaintiff to specify the day, hour, and place of the alleged injury, and in what direction the plaintiff was driving. These particulars may be necessary to enable the defendant to understand definitely when and where the alleged injury occurred, and by which of its agents or engines it was caused. But the plaintiff is not obliged to furnish the defendant with the names of the witnesses by whom he proposes to establish his case. We, therefore, affirm the order as to its paragraphs, numbered 1, 2,10 and 11, and the first sentence of the paragraph numbered 3, and reverse as to the other numbered paragraphs without costs.
Learned, P. J., and Ingalls, J., concur.